Citation Nr: 1828184	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania which among other things denied service connection for tinnitus, and granted an increased, 70 percent rating, but no higher, for the Veteran's PTSD.

The Veteran filed his notice of disagreement in July 2014, and in January 2015 was issued a statement of the case and perfected his appeal to the Board.

The Veteran was scheduled to appear at a travel Board Hearing before a Veterans Law Judge in October 2017.  However, in September 2017 the Veteran notified VA that he wished to cancel his hearing request.  Therefore, the Board considers the hearing request cancelled.  See 38 C.F.R. § 20.704(e) (2017).


FINDINGS OF FACT

1. The evidence is at least evenly balanced as to whether the Veteran's tinnitus is related to in-service noise exposure.

2.  Throughout the appeal, the symptoms and overall impairment caused by the Veteran's PTSD have not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  Throughout the entire period on appeal, the criteria for a 100 percent rating for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Tinnitus

The Veteran contends that his tinnitus was caused by excessive noise exposure during firefights in service, including from F-4 aircraft.  He stated that he worked around machinery after service, but it was mandatory that he wear headphones as ear protection which was not the case in service.  The Veteran reported having difficulty hearing his wife's voice and understanding conversations in crowds, and stated that his recurrent tinnitus has caused him to pull over while driving until the tinnitus subsided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §1110; 38 C.F.R. § 3.303 (a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service."  38 U.S.C. § 1154 (b).  This statute does not eliminate the need for evidence of a nexus; it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392   (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").  The Veteran's DD-214 indicates that the Veteran served as a Light Weapons Infantryman and is a recipient of the Combat Infantryman Badge and Vietnam Campaign Medal, thus indicating that he engaged in combat.  See VA Adjudication Procedures Manual, IV.ii.1.D.1.e (updated March 31, 2017) (list of Decorations that are evidence of combat participation).  The Veteran's lay statements are therefore sufficient to show acoustic trauma due to combat, and the in-service injury element of the claim for service connection for tinnitus has therefore been met.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  Moreover, the fact that the claimed cause of the Veteran's tinnitus, i.e., acoustic trauma from exposure to firefights during combat service, is therefore established by his statements, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disabilities themselves while in service.  Reeves, 682 F.3d at 999.

The Veteran's service treatment records, including his medical examination and medical history reports show normal hearing at the time of entrance into service and upon discharge, and do not note any issues or treatment for tinnitus in service.

The Veteran was afforded a VA examination in May 2014 which indicated that the Veteran had normal acoustic immitance, normal ipsilateral acoustic reflexes, and normal contralateral acoustic reflexes.  The examination report noted sensorineural hearing loss in both ears and periodic tinnitus with gradual onset approximately 1 and a half years ago.  The examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of service, stating that the Veteran's hearing was normal at enlistment and separation, and there were no significant threshold shifts between examinations.  This opinion is flawed because normal hearing upon separation is not necessarily fatal to a claim for service connection for hearing loss disability, and would similarly not be dispositive with regard to a claim for service connection for tinnitus.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).

Given the application of 38 U.S.C. § 1154 (b) as explained in Reeves, the Veteran's lay statements along with the other evidence above regarding the Veteran's duties in service provide a sufficient basis to conclude that his current tinnitus is related to the acoustic trauma he suffered in service.  While the Veteran's tinnitus was not apparent until many years after service, the passage of time prior to the onset of a disability is not dispositive in determining whether it is related to service.  See 38 C.F.R. § 3.303(d) (service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service).

The evidence is thus at least evenly balanced as to whether the Veteran's tinnitus is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for tinnitus is warranted.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

II.  PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, DC 9411.  PTSD is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115   (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126 (a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (b).
 
July 2013 VA treatment records note that the Veteran reported slightly decreased anxiety, but worried about his wife's health.  Rain, loud noises, and the sounds of birds triggered PTSD symptoms of intrusive memories and hypervigilance, and he retreated to his cellar to feel safe with PTSD symptoms until he was comfortable to leave.

April 2014 VA medical treatment records note that the Veteran's sleep is improving with a consistent sleep routine, and that he awakens feeling rested most days.  The records also note that the Veteran is coping better with his life stressors, but PTSD symptoms of intrusive memories continue.  The Veteran denied suicidal or homicidal ideation.

The Veteran was afforded a VA examination in May 2014.  The examiner noted a current diagnosis for PTSD, chronic, moderate to severe, with depression.  The examiner noted that the Veteran had more than one mental disorder diagnosed, but was unable to differentiate what symptoms were attributable to each diagnosis.  The examiner stated that both conditions were active and associated symptoms of each overlap in clinical presentation.  The examiner stated that differentiation of such symptomatology is not possible without resort to clinical speculation.   The examination report indicated that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran stated that the loss of his in-laws has exacerbated his mental health issues as has the fact that he physically cares for his spouse.  The Veteran also reported worrying about his daughter who is being treated for cancer.  The Veteran stated that he and his wife do not socialize with others often, but when they do he sits with his back to the wall.  The Veteran mentioned that he avoids any venue with crowds.  He indicated that he did not have any close friends, and while at home he tends to isolate and withdraw.  He reported having no hobbies other than watching television.  The Veteran mentioned becoming emotionally upset at work due to the fact that the heat of the environment reminded him of his experiences in Vietnam.   He stated that he is chronically in anxious distress.  The Veteran experienced sleep disturbances associated with distressing dreams which resulted in irritability and energy problems.  The Veteran reported concentration difficulties as well as trust issues and hypervigilance.  He is startled by loud bangs and sounds that mimic explosions and gunfire.  The examiner opined that the examination indicated sustained, if not episodically more intense symptomatology associated with the continued diagnosis of PTSD with depressive features.   The Veteran's symptoms included: flattened affect; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; and mild memory loss.  The Veteran's mood was dysphoric and anxious; affect labile and tearful; thought process generally logical and goal-directed; judgment and insight were fair; there were no reported problems with eating, hygiene, etc.; no suicidal or homicidal ideation; his behavior was appropriate with marginal direct eye contact; he was alert and oriented to time, place, and person; and there was no evidence or presentation of hallucinations, delusions, or mania.

February 2015 treatment records noted that the Veteran's mood was a little more relaxed.  He reported attending church once a week, walking 3 days weekly, and riding a stationary bike.  He also reported socializing with fellow veterans at a diner and through the South Jersey Veterans Association.  He has established a consistent sleep routine and has been able to manage his anxiety.  His thought process was found to be clear, logical and linear.

The Veteran was afforded another VA examination in August 2015.  The examiner noted that the Veteran suffered from occupational and social impairment with deficiencies in most areas, and stated it was not possible to differentiate what portion of the indicated level of occupational and social impairment was to be attributed to the Veteran's PTSD or depressive disorder.  The Veteran reported having been fired from his job after an altercation with 2 fellow employees.  The Veteran has been caring for his wife and reported a close relationship with his daughter, but overall has few social supports outside of his family.  He has been walking each day and takes adequate care of his personal care needs.  The Veteran reported having depressive feelings secondary to his PTSD and having recurrent distressing recollections from his time in Vietnam.  He described problems coping with stress and some minor memory problems, but overall all his memory and cognitive skills are grossly intact.  The Veteran described coping with anxiety when around crowds, but denied suicidal ideations.  He presented no evidence of psychosis or paranoid ideations.  The examiner opined that the Veteran's PTSD and secondary unspecified depressive disorder symptoms have remained relatively the same since his last evaluation.

The Veteran's symptoms do not more nearly approximate the total occupational and social impairment required for a 100 percent rating for the  period on appeal.  The Veteran has indicated that he is able to maintain a close personal relationship with his family, and provides care for his wife.  While the most recent VA examination notes that he has few social supports outside of his family, the Veteran has recently socialized with other veterans on a recurrent basis and indicated that he attends church.  He is capable of maintaining adequate personal care and hygiene; denies suicidal, homicidal or paranoid ideation; and his memory is grossly intact.  While the Veteran has reported an incident at work which resulted in his dismissal, the overall evidence of record does not indicate grossly inappropriate behavior, delusions, or disorientation to time or place.  Therefore, the Veteran's overall level of impairment does not more nearly approximate that of total occupational and social impairment which would warrant a 100 percent rating for PTSD.

As to consideration of referral for an extraschedular rating, the Veteran has not contended, and the evidence does not reflect, that he has experienced symptoms outside of those contemplated by the rating criteria, which as noted above are broad.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b) (1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).  Therefore, referral for extraschedular consideration is not warranted.

As such, for the entire period on appeal, a disability rating greater than 70 percent for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.





ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to an increased rating for PTSD, currently rated 70 percent disabling, is denied.




____________________________________________
Jonathan Hager	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


